
	
		I
		112th CONGRESS
		2d Session
		H. R. 6171
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Rooney (for
			 himself, Mr. Bilirakis,
			 Mr. Schrader, and
			 Mr. Barber) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to consider the resources of individuals applying
		  for pension that were recently disposed of by the individuals for less than
		  fair market value when determining the eligibility of such individuals for such
		  pension, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Veterans Pension
			 Act.
		2.Consideration by
			 Secretary of Veterans Affairs of resources disposed of for less than fair
			 market value by individuals applying for pension
			(a)VeteransSection
			 1522 of title 38, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 (1) before The Secretary; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)(A)If a veteran otherwise
				eligible for payment of pension under section 1513 or 1521 of this title or the
				spouse of such veteran disposes of covered resources for less than fair market
				value on or after the look-back date described in subparagraph (C)(i), the
				Secretary shall deny or discontinue the payment of pension to such veteran
				under section 1513 or 1521 of this title, as the case may be, for months during
				the period beginning on the date described in subparagraph (D) and equal to the
				number of months calculated as provided in subparagraph (E).
								(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the veteran or, if the veteran has a spouse, the corpus of the
				estates of the veteran and of the veteran's spouse, that the Secretary
				considers that under all the circumstances, if the veteran or spouse had not
				disposed of such resource, it would be reasonable that the resource (or some
				portion of the resource) be consumed for the veteran's maintenance.
									(ii)For purposes of this paragraph, the
				Secretary may consider, in accordance with regulations the Secretary shall
				prescribe, a transfer of an asset (including a transfer of an asset to an
				annuity, trust, or other financial instrument or investment) a disposal of a
				covered resource for less than fair market value if such transfer reduces the
				amount in the corpus of the estate of the veteran or, if the veteran has a
				spouse, the corpus of the estates of the veteran and of the veteran's spouse,
				that the Secretary considers, under all the circumstances, would be reasonable
				to be consumed for the veteran's maintenance.
									(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).
									(ii)The date described in this clause is
				the date on which the veteran applies for pension under section 1513 or 1521 of
				this title or, if later, the date on which the veteran (or the spouse of the
				veteran) disposes of covered resources for less than fair market value.
									(D)The date described in this
				subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.
								(E)The number of months calculated under
				this subparagraph shall be equal to—
									(i)the total, cumulative uncompensated
				value of all covered resources so disposed of by the veteran (or the spouse of
				the veteran) on or after the look-back date described in subparagraph (C)(i);
				divided by
									(ii)the amount of the monthly pension
				that would be payable to the veteran under section 1513 or 1521 of this title
				without consideration of such resources under paragraph (1),
									rounded, in the case of any fraction, to the nearest
				whole number, but shall not in any case exceed 36 months.(F)In the case of a transfer by the
				spouse of a veteran that results in a period of ineligibility for the veteran
				under this paragraph, the Secretary shall apportion the period (or any portion
				of the period) among the veteran and the veteran's spouse if the spouse becomes
				eligible for pension under this
				chapter.
								;
					(2)in subsection
			 (b)—
					(A)by inserting
			 (1) before The Secretary; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)(A)If a veteran otherwise
				eligible for payment of increased pension under subsection (c), (d), (e), or
				(f) of section 1521 of this title on account of a child, the spouse of the
				veteran, or the child disposes of covered resources for less than fair market
				value on or after the look-back date described in subparagraph (C)(i), the
				Secretary shall deny or discontinue payment of such increased pension for
				months during the period beginning on the date described in subparagraph (D)
				and equal to the number of months calculated as provided in subparagraph
				(E).
								(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child that the Secretary considers that under all the
				circumstances, if the veteran, the spouse of the veteran, or the child had not
				disposed of such resource, it would be reasonable that the resource (or some
				portion of the resource) be consumed for the child's maintenance.
									(ii)For purposes of this paragraph, the
				Secretary may consider, in accordance with regulations the Secretary shall
				prescribe, a transfer of an asset (including a transfer of an asset to an
				annuity, trust, or other financial instrument or investment) a disposal of a
				covered resource for less than fair market value if such transfer reduces the
				amount in the corpus of the estate of the child that the Secretary considers,
				under all the circumstances, would be reasonable to be consumed for the child's
				maintenance.
									(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).
									(ii)The date described in this clause is
				the date on which the veteran applies for payment of increased pension under
				subsection (c), (d), (e), or (f) of section 1521 of this title on account of a
				child or, if later, the date on which the veteran (or the child) disposes of
				covered resources for less than fair market value.
									(D)The date described in this
				subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.
								(E)The number of months calculated under
				this subparagraph shall be equal to—
									(i)the total, cumulative uncompensated
				value of all covered resources so disposed of by the veteran (or the child) on
				or after the look-back date described in subparagraph (C)(i); divided by
									(ii)the amount of the increased monthly
				pension that would be payable to the veteran under subsection (c), (d), (e), or
				(f) of section 1521 of this title on account of a child without consideration
				of such resources under paragraph (1),
									rounded, in the case of any fraction, to the nearest
				whole number, but shall not in any case exceed 36
				months.;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(c)(1)The Secretary shall not
				deny or discontinue payment of pension under section 1513 or 1521 of this title
				or payment of increased pension under subsection (c), (d), (e), or (f) of
				section 1521 of this title on account of a child by reason of the application
				of subsection (a)(2) or (b)(2) of this section to the disposal of resources by
				an individual to the extent that—
								(A)a satisfactory showing is made to the
				Secretary (in accordance with regulations promulgated by the Secretary) that
				all resources transferred for less than fair market value have been returned to
				the transferor; or
								(B)the Secretary determines, under
				procedures established by the Secretary, that the denial or discontinuance of
				payment would work an undue hardship as determined on the basis of criteria
				established by the Secretary.
								(2)At the time a veteran applies for
				pension under section 1513 or 1521 of this title or increased pension under
				subsection (c), (d), (e), or (f) of section 1521 of this title on account of a
				child, and at such other times as the Secretary considers appropriate, the
				Secretary shall—
								(A)inform such veteran of the provisions
				of subsections (a)(2) and (b)(2) providing for a period of ineligibility for
				payment of pension under such sections for individuals who make certain
				dispositions of resources for less than fair market value; and
								(B)obtain from such veteran information
				which may be used in determining whether or not a period of ineligibility for
				such payments would be required by reason of such
				subsections.
								.
				(b)Surviving
			 spouses and childrenSection 1543 of such title is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraph (2) as paragraph (3);
					(B)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)(A)If a surviving spouse
				otherwise eligible for payment of pension under section 1541 of this title
				disposes of covered resources for less than fair market value on or after the
				look-back date described in subparagraph (C)(i), the Secretary shall deny or
				discontinue the payment of pension to such surviving spouse under section 1541
				of this title for months during the period beginning on the date described in
				subparagraph (D) and equal to the number of months calculated as provided in
				subparagraph (E).
								(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the surviving spouse that the Secretary considers that under all
				the circumstances, if the surviving spouse had not disposed of such resource,
				it would be reasonable that the resource (or some portion of the resource) be
				consumed for the surviving spouse's maintenance.
									(ii)For purposes of this paragraph, the
				Secretary may consider, in accordance with regulations the Secretary shall
				prescribe, a transfer of an asset (including a transfer of an asset to an
				annuity, trust, or other financial instrument or investment) a disposal of a
				covered resource for less than fair market value if such transfer reduces the
				amount in the corpus of the estate of the surviving spouse that the Secretary
				considers, under all the circumstances, would be reasonable to be consumed for
				the surviving spouse's maintenance.
									(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).
									(ii)The date described in this clause is
				the date on which the surviving spouse applies for pension under section 1541
				of this title or, if later, the date on which the surviving spouse disposes of
				covered resources for less than fair market value.
									(D)The date described in this
				subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.
								(E)The number of months calculated under
				this subparagraph shall be equal to—
									(i)the total, cumulative uncompensated
				value of all covered resources so disposed of by the surviving spouse on or
				after the look-back date described in subparagraph (C)(i); divided by
									(ii)the amount of the monthly pension
				that would be payable to the surviving spouse under section 1541 of this title
				without consideration of such resources under paragraph (1),
									rounded, in the case of any fraction, to the nearest
				whole number, but shall not in any case exceed 36
				months.;
				and
					(C)by adding at the
			 end the following new paragraph:
						
							(4)(A)If a surviving spouse
				otherwise eligible for payment of increased pension under subsection (c), (d),
				or (e) of section 1541 of this title on account of a child or the child
				disposes of covered resources for less than fair market value on or after the
				look-back date described in subparagraph (C)(i), the Secretary shall deny or
				discontinue payment of such increased pension for months during the period
				beginning on the date described in subparagraph (D) and equal to the number of
				months calculated as provided in subparagraph (E).
								(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child that the Secretary considers that under all the
				circumstances, if the surviving spouse or the child had not disposed of such
				resource, it would be reasonable that the resource (or some portion of the
				resource) be consumed for the child's maintenance.
									(ii)For purposes of this paragraph, the
				Secretary may consider, in accordance with regulations the Secretary shall
				prescribe, a transfer of an asset (including a transfer of an asset to an
				annuity, trust, or other financial instrument or investment) a disposal of a
				covered resource for less than fair market value if such transfer reduces the
				amount in the corpus of the estate of the child that the Secretary considers,
				under all the circumstances, would be reasonable to be consumed for the child's
				maintenance.
									(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).
									(ii)The date described in this clause is
				the date on which the surviving spouse applies for payment of increased pension
				under subsection (c), (d), or (e) of section 1541 of this title on account of a
				child or, if later, the date on which the surviving spouse (or the child)
				disposes of covered resources for less than fair market value.
									(D)The date described in this
				subparagraph is the first day of the first month in or after which covered
				resources were disposed of for less than fair market value and which does not
				occur in any other period of ineligibility under this paragraph.
								(E)The number of months calculated under
				this clause shall be equal to—
									(i)the total, cumulative uncompensated
				value of all covered resources so disposed of by the surviving spouse (or the
				child) on or after the look-back date described in subparagraph (C)(i); divided
				by
									(ii)the amount of the increased monthly
				pension that would be payable to the surviving spouse under subsection (c),
				(d), or (e) of section 1541 of this title on account of a child without
				consideration of such resources under paragraph (3),
									rounded, in the case of any fraction, to the nearest
				whole number, but shall not in any case exceed 36
				months.;
					(2)in subsection
			 (b)—
					(A)by inserting
			 (1) before The Secretary; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)(A)If a child otherwise
				eligible for payment of pension under section 1542 of this title or any person
				with whom such child is residing who is legally responsible for such child's
				support disposes of covered resources for less than fair market value on or
				after the look-back date described in subparagraph (C)(i), the Secretary shall
				deny or discontinue the payment of pension to such child under section 1542 of
				this title for months during the period beginning on the date described in
				subparagraph (D) and equal to the number of months calculated as provided in
				subparagraph (E).
								(B)(i)For purposes of this
				paragraph, a covered resource is any resource that was a part of the corpus of
				the estate of the child or the corpus of the estate of any person with whom
				such child is residing who is legally responsible for such child's support that
				the Secretary considers that under all the circumstances, if the child or
				person had not disposed of such resource, it would be reasonable that the
				resource (or some portion of the resource) be consumed for the child's
				maintenance.
									(ii)For purposes of this paragraph, the
				Secretary may consider, in accordance with regulations the Secretary shall
				prescribe, a transfer of an asset (including a transfer of an asset to an
				annuity, trust, or other financial instrument or investment) a disposal of a
				covered resource for less than fair market value if such transfer reduces the
				amount in the corpus of the estate described in clause (i) that the Secretary
				considers, under all the circumstances, would be reasonable to be consumed for
				the child's maintenance.
									(C)(i)The look-back date
				described in this clause is a date that is 36 months before the date described
				in clause (ii).
									(ii)The date described in this clause is
				the date on which the child applies for pension under section 1542 of this
				title or, if later, the date on which the child (or person described in
				subparagraph (B)) disposes of covered resources for less than fair market
				value.
									(D)The date described in this clause is
				the first day of the first month in or after which covered resources were
				disposed of for less than fair market value and which does not occur in any
				other period of ineligibility under this paragraph.
								(E)The number of months calculated under
				this clause shall be equal to—
									(i)the total, cumulative uncompensated
				value of all covered resources so disposed of by the child (or person described
				in subparagraph (B)) on or after the look-back date described in subparagraph
				(C)(i); divided by
									(ii)the amount of the monthly pension
				that would be payable to the child under section 1542 of this title without
				consideration of such resources under paragraph (1),
									rounded, in the case of any fraction, to the nearest
				whole number, but shall not in any case exceed 36
				months.;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(c)(1)The Secretary shall not
				deny or discontinue payment of pension under section 1541 or 1542 of this title
				or payment of increased pension under subsection (c), (d), or (e) of section
				1541 of this title on account of a child by reason of the application of
				subsection (a)(2), (a)(4), or (b)(2) of this section to the disposal of
				resources by an individual to the extent that—
								(A)a satisfactory showing is made to the
				Secretary (in accordance with regulations promulgated by the Secretary) that
				all resources transferred for less than fair market value have been returned to
				the transferor; or
								(B)the Secretary determines, under
				procedures established by the Secretary, that the denial or discontinuance of
				payment would work an undue hardship as determined on the basis of criteria
				established by the Secretary.
								(2)At the time a surviving spouse or
				child applies for pension under section 1541 or 1542 of this title or increased
				pension under subsection (c), (d), or (e) of section 1541 of this title on
				account of a child, and at such other times as the Secretary considers
				appropriate, the Secretary shall—
								(A)inform such surviving spouse or child
				of the provisions of subsections (a)(2), (a)(4), and (b)(2), as applicable,
				providing for a period of ineligibility for payment of pension or increased
				pension under such sections for individuals who make certain dispositions of
				resources for less than fair market value; and
								(B)obtain from such surviving spouse or
				child information which may be used in determining whether or not a period of
				ineligibility for such payments would be required by reason of such
				subsections.
								.
				(c)Effective
			 dateSubsections (a)(2), (b)(2), and (c) of section 1522 of title
			 38, United States Code, as added by subsection (a), and subsections (a)(2),
			 (a)(4), (b)(2), and (c) of section 1543 of such title, as added by subsection
			 (b), shall take effect on the date that is one year after the date of the
			 enactment of this Act and shall apply with respect to payments of pension and
			 increased pension applied for after such date and to payments of pension and
			 increased pension for which eligibility is redetermined after such date.
			(d)Annual
			 reports
				(1)In
			 generalNot later than two years after the date of the enactment
			 of this Act and not less frequently than once each year thereafter through
			 2023, the Secretary of Veterans Affairs shall submit to the appropriate
			 committees of Congress a report on the administration of subsections (a)(2),
			 (b)(2), and (c) of section 1522 of title 38, United States Code, as added by
			 subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section 1543
			 of such title, as added by subsection (b), during the most recent 12-month
			 period.
				(2)ElementsEach
			 report submitted under paragraph (1) shall include the following, for the
			 period covered by the report:
					(A)The number of
			 individuals who applied for pension under chapter 15 of such title.
					(B)The number of
			 individuals who received pension under such chapter.
					(C)The number of
			 individuals with respect to whom the Secretary denied or discontinued payment
			 of pension under the subsections referred to in paragraph (1).
					(D)For each
			 individual for whom the Secretary denied or discontinued payment of pension
			 under the subsections referred to in paragraph (1)—
						(i)the
			 age of the individual;
						(ii)if
			 the individual was denied or discontinued payment of pension because of a
			 transfer of resources, the value of such transfer; and
						(iii)such other
			 information relating to such denial or discontinuance as the Secretary
			 considers appropriate.
						(E)Such other
			 information as the Secretary considers appropriate.
					(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Veterans' Affairs and the Select Committee on Aging of the Senate; and
					(B)the Committee on
			 Veterans' Affairs of the House of Representatives.
					
